Exhibit 10.13

 

ELECTROMED, INC. 

2017 OMNIBUS INCENTIVE PLAN 

 

Restricted Stock Agreement 

(Non-Employee Directors) 

 

Electromed, Inc., a Minnesota corporation (the “Company”), pursuant to its 2017
Omnibus Incentive Plan (the “Plan”), hereby grants to you, the Participant named
below, an award of shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), whose vesting is subject the satisfaction of
service-based conditions (the “Restricted Shares”). The terms and conditions of
this Restricted Stock Award are set forth in this Restricted Stock Agreement
(the “Agreement”), consisting of this cover page and the Terms and Conditions on
the following pages, and in the Plan document, a copy of which has been provided
to you. Any capitalized term used but not defined in this Agreement will be
defined as provided in the Plan, as it currently exists or as it may be amended.

 



Full Name of Participant: Number of Restricted Shares Granted:   Grant Date:    
Vesting Schedule:





 

    Vesting Date  Portion of Restricted Shares to Vest          



 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Restricted Stock Award.  



      PARTICIPANT:   ELECTROMED, INC.             By:       [Name]   Name:      
Title:    

 





 

 

 

Electromed, Inc. 

2017 Omnibus Incentive Plan 

Restricted Stock Agreement

 

Terms and Conditions

 

1.Grant of Restricted Shares. The Company hereby grants to you, as of the Grant
Date specified on the cover page of this Agreement and subject to the terms and
conditions in this Agreement and the Plan, an Award of the number of Restricted
Shares specified on the cover page of this Agreement. Unless and until these
Restricted Shares vest as provided in Section 4 below, they are subject to the
restrictions specified in Section 3 of this Agreement.

  

2.Delivery of Restricted Shares. As soon as practicable after the Grant Date,
the Company will cause its transfer agent to either maintain a book entry
account in your name reflecting the issuance of the Restricted Shares, or issue
one or more stock certificates in your name evidencing the Restricted Shares.
Any such stock certificate will be deposited with the Company or its designee,
and bear an appropriate legend referring to the restricted nature of the
Restricted Stock evidenced thereby. Any book-entry that reflects the issuance of
such Restricted Shares will be subject to stop transfer instructions as provided
in Sections 7(b) and 7(c). Your right to receive this Restricted Stock Award is
conditioned upon your execution and delivery to the Company of any instruments
of assignment that may be necessary to permit transfer to the Company of all or
a portion of the Restricted Shares if such Restricted Shares are forfeited in
whole or in part.

   

3.Applicable Restrictions.



 

(a)          Beginning on the Grant Date, you shall have all rights and
privileges of a shareholder of the Company with respect to the Restricted Shares
except as follows:

  

(i)Dividends and other distributions declared and paid with respect to the
Restricted Shares before they vest shall be subject to Section 3(c).

  

(ii)None of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered, subjected to a levy or attachment or disposed of before
they have become Vested Shares (as defined in Section 4(a)) other than a
transfer upon your death in accordance with your will, by the laws of descent
and distribution or, if and to the extent permitted under the Plan, pursuant to
a beneficiary designation submitted to the Company.

  

(iii)All or a portion of the Restricted Shares may be forfeited under the
circumstances specified in Section 6.

  

(b)          Any attempt to transfer or dispose of any Restricted Shares in a
manner contrary to the transfer restrictions shall be void and of no effect.



-2- 

 



 

(c)          Any dividends or distributions, including regular cash dividends,
payable or distributable with respect to or in exchange for outstanding but
unvested Restricted Shares, including any shares of Common Stock of the Company
or other property or securities distributable as the result of any equity
restructuring, shall be delivered to, retained and held by the Company subject
to the same restrictions, vesting conditions and other terms of this Agreement
to which the underlying unvested Restricted Shares are subject. At the time the
underlying Restricted Shares vest, the Company shall deliver to you (without
interest) the portion of such retained dividends and distributions that relate
to the Restricted Shares that have vested. You agree to execute and deliver to
the Company any instruments of assignment that may be necessary to permit
transfer to the Company of all or any portion of any dividends or distributions
subject to this Section 3(c) that may be forfeited. 

 

4.Vesting of Restricted Shares.

  

(a)Scheduled Vesting. So long as your Service continues, a portion of the
Restricted Shares will cease to be subject to possible forfeiture on each
Vesting Date specified in the table at the beginning of this Agreement, or at
such earlier time as may be specified in subsections (b) and (c) of this Section
4. Restricted Shares that have so ceased to be subject to forfeiture
restrictions are sometimes referred to as “vested” or as “Vested Shares” in this
Agreement.

  

(b)Death or Disability. If your Service with the Company terminates because of
death or Disability prior to a Vesting Date of this Award, all Restricted Shares
subject to this Award will vest and become Vested Shares, and shall no longer be
subject to the transfer restrictions set forth in Subsection 3(a)(ii), as of the
date of your termination of Service.

 

(c)Change in Control. If a Change in Control occurs prior to a Vesting Date of
this Award and while your Service continues, all Restricted Shares subject to
this Award will vest and become Vested Shares, and shall no longer be subject to
the transfer restrictions set forth in Subsection 3(a)(ii), as of the date of
the Change in Control.

 

5.Release of Vested Shares. Following the vesting of Restricted Shares and the
corresponding lapse of the transfer restrictions as to those Vested Shares, and
after the Company has determined that all conditions to the release of Vested
Shares to you, including compliance with all applicable legal requirements, have
been satisfied, it shall release to you such Vested Shares, as evidenced by
issuance to you of a stock certificate without restrictive legend, by electronic
delivery of such Shares to a brokerage account designated by you, or by an
unrestricted book-entry registration of such Shares with the Company’s transfer
agent.

  

6.Forfeiture of Restricted Shares. Subject to Sections 4(b) and 4(c), if your
Service with the Company terminates before all of the Restricted Shares have
vested, or if you attempt to transfer Restricted Shares in a manner contrary to
the transfer restrictions, you will immediately forfeit all unvested Restricted
Shares. Any Restricted Shares that are forfeited shall be returned to the
Company for cancellation.

 



-3- 

 



 

7.Restrictive Legends and Stop-Transfer Orders.

  

(a)Legends. Any certificate or certificates representing the Restricted Shares
will bear the following legend (as well as any legends required by applicable
state and federal corporate and securities laws) noting the existence of the
restrictions set forth in this Agreement:

  

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY
AND THE PARTICIPANT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.”

 

(b)Stop-Transfer Notices. You agree that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

(c)Refusal to Transfer. The Company will not be required (i) to transfer on its
books any Shares subject to this Agreement that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom the such Shares will have been so
transferred.

  

8.No Right to Continued Service or Future Awards. This Agreement awards
Restricted Stock to you, but does not impose any obligation on the Company to
make any future grants or issue any future awards to you or otherwise continue
your participation under the Plan. This Agreement will not give you a right to
continued Service with the Company or any Affiliate, and the Company may
terminate your Service and otherwise deal with you without regard to the effect
it may have upon you under this Agreement

  

9.Tax Consequences. You understand that unless a proper and timely election
under Section 83(b) of the Code has been made, at the time the Restricted Shares
vest, you will be obligated to recognize ordinary income and be taxed in an
amount equal to the Fair Market Value as of the date of vesting of the
Restricted Shares then vesting. You shall be solely responsible for any tax
obligations that may arise as a result of this Award. You understand that you
may choose to file, within thirty (30) days of the Grant Date, an election with
the Internal Revenue Service electing pursuant to Section 83(b) to be taxed on
the Fair Market Value of the Restricted Shares on the Grant Date. You
acknowledge that it is your sole responsibility to timely file such an election,
and that if such an election is made, you shall promptly provide the Company a
copy.

  

10.Interpretation of This Agreement. All decisions and interpretations made by
the Board with regard to any question arising hereunder or under the Plan will
be binding and conclusive upon the Company and you. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern.

 



-4- 

 



 

11.Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and any successor or assignee of the
Company.

 

12.Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and will be construed and interpreted thereunder (without regard to
its conflict-of-law principles).

 

13.Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties hereto with respect to the issuance and
delivery of the Restricted Shares and the administration of the Plan and
supersede all prior agreements, arrangements, plans, and understandings relating
to the issuance and delivery of these Restricted Shares and the administration
of the Plan.

 

14.Amendment and Waiver. Except as provided in the Plan, this Agreement may be
amended, waived, modified, or canceled only by a written instrument executed by
the parties or, in the case of a waiver, by the party waiving compliance.

 

15.Participant’s Rights Limited. You acknowledge that the Company and its
Affiliates are subject to the supervisory authority of the Office of the
Comptroller of the Currency (the “OCC”) as well as additional or successor
financial regulators. Accordingly, the Company and its Affiliates may be bound
by, and are subject to compliance with, any applicable order, rule or regulation
of, memorandum of understanding with, or directive or consent, approval or no
objection requirement of, the OCC or other supervisory authority or financial
regulator.

 

-5- 